Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/12/2021. Claims 1-4, 7-8, 10-13, 16-17 and 19-21 are allowed. The amendment specifications and drawings dated on 02/12/2021 have been received and accepted. The Examiner acknowledges the amendments of claims 1-4, 7-8, and 10-12. Claims 5-6, 9, and 14-15 have been cancelled by applicant. Claims 16-21 are newly presented. The previous claim interpretations have been withdrawn due to applicant’s amendments. The previous 112 and 102 rejections have been withdrawn due to applicant’s amendments

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Mcilvaine on 05/06/2021.
The application has been amended as follows: 


Reasons for Allowance
Claims 1-4, 7-8, 10-13, 16-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, an attachment for a base jaw of a pressing tool for pressing fittings to produce pipe connections, specifically wherein an attachment comprises a connection section formed on the attachment body and the connection section of the attachment engages a connection section formed on the base jaw by rotational movement of the attachment with respect to the base jaw to thereby provide a form-fitting, twist-proof and releasable connection to the base jaw.
The prior art Hamm (US Pub. No. 2009/0293577) discloses an attachment (element 12) for a base jaw (element 54) of a pressing tool for pressing fittings to produce pipe connections (see paragraph 0001, ll. 1-7), comprising: an attachment body (element 52) and a connecting section (element 50) formed on the attachment body (see figure 3 element 50 is formed on the attachment body (element 52)) , to connect to the base jaw (see figure 15 element 52 is used to connect to element 54 via 
Kane (US Patent No. 2,739,373) discloses an attachment (elements 46) for a base jaw (element 44) of a pressing tool for pressing fittings to produce pipe connections (element 9) comprising: an attachment body (element 46 outer surface), a pressing section (element 47), and a connection section (element 45) formed on the attachment body and pivotally connects (via element 45) to a connection section (element 49) of the base jaw. However, the above reference does not discloses that the attachment connection section engages a connection section formed on the base jaw by rotational movement of the attachment with respect to the base jaw to thereby provide a form-fitting, twist-proof and releasable connection to the base jaw.
Goldbach (EP 1231027) discloses an attachment (see figure 5 element 33/34) for a base jaw (elements 2/3) of a pressing tool (element 1) for pressing fittings to produce pipe connections (see paragraph 0034, ll. 3-5) comprising: an attachment body (elements 33/34 outer surface), a pressing section (elements 37/38), and a connection section (elements 23/24) formed on the attachment body (dovetail connection) in order to connect a connection section of the base jaw. However, the above reference does not discloses that the attachment connection section engages a connection section formed on the base jaw by rotational movement of the attachment with respect to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/A.S./Examiner, Art Unit 3723
05/06/2021                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 8, 2021